FINAL ACTION

Change in Art Unit Designation for Your Application
The Art Unit designation of your application in the USPTO has changed from 2663 to 2698.  The examiner assigned to this application remains the same. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2698.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 39-40 are both objected to because of the following same informalities:  Both claims recite the limitation “the avalance effect” which is misspelled and spelled differently than recited per their respective independent claims. Appropriate correction is required.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “multiplication region” in claims 18, 20, 22-25, 27, 29-32 and 34-40.
Examiner interprets the “multiplication region” to correspond to “element 33” which is a floating diffusion region that has predetermined storage capacity (i.e. capacitor) and is provided between the first transfer transistor 32 and the second transfer transistor 34, and temporarily stores the electric charge transferred from the PD 31 in view of Figures 2 & 16 and paragraph [0057].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Response to Arguments
Applicant's arguments filed (12/29/21) with respect to independent claims 18, 25 and 32 have been fully considered but they are not persuasive.
	Applicant’s arguments (pages 6-10) asserts, the prior art (Kato, Mitsuru, Sato and Egawa) taken individually or in combination does not teach a “multiplication region” and “light blocking region” per the following limitations:

“a multiplication region configured to store temporarily and multiply electric charge generated in the photodiode by an avalanche effect; 
and a light blocking region including a light blocking film formed between the first pixel and the second pixel and a light blocking portion formed between the multiplication region and the on-chip lens.” – as similarly recited in claims 18, 25 and 32.
	
Examiner notes that Applicant’s publication specification para [0057] discloses the multiplication region as follows: Multiplication region 33 is a Floating Diffusion region that has predetermined storage capacity and is provided between the first transfer transistor 32 and the second transfer transistor 34, and temporarily stores the electric charge transferred from the PD 31. In addition, the multiplication region 33 is capable of multiplying electrons by producing an intense electric field region therein to CAUSE AVALANCHE EFFECT (i.e., a phenomenon in which free electrons COLIDE with molecules in an intense electric field, releasing additional electrons which accelerate and COLLIDE with other molecules in an electric field, so the number of electrons INCREASES with INCREASING SPEED).
Upon careful review of Applicant’s arguments (pages 7-10), Examiner considers the arguments to be a piecemeal analysis of the prior art references. Furthermore, it has been held that one cannot show non-obviousness by attacking references INDIVIDUALLY where, as here, the rejections are based on COMBINATIONS of references.  In re Keller, 208 USPQ 871 (CCPA 1981).

Kato (which teaches a substantially similar structure to Applicant’s invention) is made in COMBINATION with the prior art Mitsuru (to teach a MULTIPLICATION REGION for storing multiplied charges generated in photodiode by Avalanche Effect) wherein, Kato in view of Mitsuru is further made in COMBINATION with the prior art Sato to (more explicitly teach/illustrate a LIGHT BLOCKING FILM formed between the first pixel and the second pixel).

Kato’s Fig.3 is structurally very similar to Applicant’s claimed invention (interpreted to correspond to Fig.16). See comparison below. 

[AltContent: textbox (Applicant’s Fig.16)][AltContent: textbox (Kato’s (Prior Art) Fig.3)] 
    PNG
    media_image1.png
    469
    403
    media_image1.png
    Greyscale
                                   
    PNG
    media_image2.png
    477
    382
    media_image2.png
    Greyscale

	Kato’s Fig.3 embodiment is “structurally” the closest to Applicant’s claimed invention (Fig.16). However, Kato’s Figures 4-6 should also be appreciated (in contrast to Fig.3) to make the point that it is known to use a vertical transistor (Tr1) in alternate arrangements between a photodiode (PD) and charge storage region (MEM) AND known that a vertical transistor (Tr1) may be used to replace the use a horizontal transistor (Tr11).
Given the above discussion, Kato is considered to teach the following limitation features (of independent claim 18) stated below:
a plurality of pixels formed in a semiconductor substrate, the pixels including a FIRST PIXEL and a SECOND PIXEL adjacent to the first pixel (Kato, Each neighboring pixel may be configured as shown in Figures 2-6, which is formed for each of a plurality of pixels (i.e. at least first & second pixels) making up part of a larger pixel array in view of para[0054]), wherein the FIRST PIXEL (Fig.2-6) comprises:
 an ON-CHIP LENS formed on the semiconductor substrate (Kato, Figure 3: lens “ML” on substrate shown and in view of Figures 7-10);
a PHOTODIODE (Each pixel i.e. first pixel has a photodiode PD as shown in Figures 2-6);
and a CHARGE STORAGE “MULTIPLICATION” REGION configured to store temporarily electric charge generated in the photodiode (Kato, Figure 3: charge storage region “MEM” temporarily stores charges generated in PD per para [0057-0058]. -- It is NOTED that charges are accumulated into “MEM” by a multiplication factor of 1, and thus the “MEM” is a “multiplication region” in this sense, however as later will be shown, it is considered obvious to configure Kato’s “MEM” region as Applicant’s claimed “multiplication region”, when reading out charges from a photodiode by an “Avalanche Effect” as taught by Mitsuru – see prior art combined teachings below);
a LIGHT BLOCKING REGION (Kato, Figure 3 in view of Para [0052, 0068, 0070] and Para [0064]) including: 
a LIGHT BLOCKING FILM formed between the first pixel and the second pixel (Kato, Fig.3 in view of Para [0064] states: “though not shown in FIG. 3, the incident surface is provided with a light blocking portion between pixels, in addition to the color filter CF and the microlens ML. Thus, light blocking between pixels is performed”). 
AND a LIGHT BLOCKING PORTION formed between the charge accumulation “multiplication” region and the on-chip lens (Kato, Figure 3 in view of Para [0052, 0068, 0070]: light shield “F” formed BETWEEN photo diode “PD” and the charge storage multiplication region “MEM” which also encompasses the feature of the light shield “F” formed BETWEEN “MEM” and on-chip lens “ML”).

Regarding Applicant’s claim limitation: “a multiplication region configured to store temporarily and multiply electric charge generated in the photodiode by an avalanche effect”, Kato (Figure 3 and para [0057-0058]) was shown to teach a “charge storage MEM region configured to store temporarily electric charge generated in the photodiode PD”, that is STRUCTURALLY POSITIONED in each of the pixels (of a pixel array, para[0054]), in STACKED fashion above the photodiode, which is SIMILAR to Applicant’s claimed invention (as in Figure 16). Kato differs in that it does NOT describe the feature wherein a strong electric field is generated in the charge storage region in order to multiply the charge by an avalanche effect, when reading out and transferring the charges from the photodiode PD to the MEM region.
However, it is well known in the prior art to use such a multiplication “avalanche” region in an image sensor pixel over the prior art Mitsuru, which teaches the feature of generating a strong electric field region in a charge accumulation region in order to multiply the charge “electron multiplication” by impact ionization (which is the avalanche effect) when reading out and transferring charges from the photodiode region (Mitsuru’s Fig. 1A and Abstract, Fig. 1B: arrow 56 and Fig. 4: arrow 56 in view of para [0001-0003, 0007-0009, 0016, 0021-0022, 0024, 0029-0030] discloses an imaging device 10 includes an accumulation area 36 for accumulating SIGNAL CHARGES generated by photoelectric conversion, a transparent electrode 42 for applying a voltage to the accumulation area 36, and a vertical CCD 14 for transferring SIGNAL CHARGES read from accumulation area 36. Vertical CCD 14 has a gate electrode 34 which applies a voltage to the vertical CCD 14. When reading SIGNAL CHARGES from the accumulation area 36 to vertical CCD 14, voltages are applied to the transparent electrode 42 and GATE electrode 34, and a potential difference is created which is GREATER than that in ORDINARY READING, to CAUSE Electron Multiplication “arrow 56” by impact ionization which is the “Avalanche Effect”). 


Thus, when taking the collective knowledge and teachings in combination over disclosed prior arts (Kato and Mitsuru), one of ordinary skill in the art could have conceived of Applicant’s claimed invention. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to COMBINE the teachings of Mitsuru (i.e. readout PD charges using electron multiplication “Avalanche Effect”) into suitable modification with the teachings of Kato (i.e. charge storage “MEM” region) to configure each pixel with a multiplication region to store and multiply electric charge generated in the photodiode by an Avalanche Effect for the MOTIVATED REASON of enhancing internal signal amplification to improve pixel sensitivity while also being less susceptible to electronic noise in the analogous art of a solid state image sensor.
Now addressing the light blocking features, since Kato’s disclosure (para [0064]) gave a sparse explanation of the limitation “LIGHT BLOCKING FILM formed between the first pixel and the second pixel” (element 46 in Applicant’s Fig.16) which EXTENDS into a VERTICAL TRENCH BARRIER between the neighboring pixels, the Examiner evidences additional prior art (Sato) to make the record clear that one of ordinary skill in the art, as a matter of obviousness, could have modified Kato’s Fig.3 embodiment to produce Applicant’s Fig.16 embodiment features of said “LIGHT BLOCKING FILM formed between the first pixel and the second pixel”.
	Kato in view of Mitsuru teaches a light blocking region that includes a light blocking portion BETWEEN the multiplication region and on-chip lens (Kato’s Fig.3 in view of para [0052, 0068, 0070]). 
Furthermore, the limitation: light blocking region includes a “light blocking film” formed BETWEEN the first pixel and the second pixel can be considered to at least be read on by Kato’s teachings in Fig.3 in view of Para [0064] states: “though not shown in FIG. 3, the incident surface is provided with a light blocking portion between pixels, in addition to the color filter CF and the microlens ML. Thus, light blocking between pixels is performed”. 
However, it is unclear if Kato’s said “light blocking portion” may be arranged as element 46 in Applicant’s Fig.16 which EXTENDS into a VERTICAL TRENCH BARRIER between the neighboring pixels. Nonetheless, it is well known to use a light shield/blocking region for preventing unwanted light from entering “optical crosstalk” and suppressing “color mixture” between neighboring pixels as taught by Sato (Figures 2 and 7, in view of paragraphs[0066, 0233-0237, 0276 and 0280]: various light shields may be used such as burying a light shield in a trench region 45 between each neighboring pixel PD for blocking light from adjacent pixels and suppressing leakage of charge and color mixing). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to COMBINE the teachings of Sato into suitable modification with the teachings of Kato in view of Mitsuru for arranging a light shield for blocking light from adjacent pixels which would therefore block light from entering its multiplication region for MOTIVATED REASON of preventing unwanted noise/crosstalk and color mixture between each neighboring pixel in the analogous art of a solid state image sensor.

	For above reasons, the prior art combination of Kato in view of Mitsuru in view of Sato is still believed to reasonably teach and meet Applicant’s claimed invention and argued limitations:
“a multiplication region configured to store temporarily and multiply electric charge generated in the photodiode by an avalanche effect; 
and a light blocking region including a light blocking film formed between the first pixel and the second pixel and a light blocking portion formed between the multiplication region and the on-chip lens.” – as similarly recited in claims 18, 25 & 32.


IN CONCLUSION, regarding the independent claims (18, 25 and 32), the Examiner maintains the rejection over the previous prior art combination: 
Kato (US 2015/0129943) in view of Mitsuru (JP 2008/099174) in view of Sato (US 2013/0009039).
Regarding dependent claims (19, 26 and 33), the Examiner maintains the rejection over the previous prior art combination: 
Kato (US 2015/0129943) in view of Mitsuru (JP 2008/099174) in view of Sato (US 2013/0009039) in view of Egawa (US 2015/0162368).
All pending claims 18-20, 22-27, 29-34 and 36-40 are rejected.  For a further explanation of the prior art combinations as it corresponds to Applicant’s amendments, see the 35 USC 103 rejection detailed below in this Office Action.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 18, 20, 22-25, 27, 29-32 and 34, 36-40 are rejected under 35 U.S.C. 103 as being unpatentable Kato (US 2015/0129943) in view of Mitsuru (JP 2008/099174) in view of Sato (US 2013/0009039).

	Note: A comparison between Applicant’s Fig.16 and Prior Art Kato’s Fig.3 is illustrated below for discussion purposes to the claim mapping, however, Applicant should consider the Kato reference in its entirety. Please see remarks made in “Response to Arguments” above, which apply to all the claims.

As per independent claim 18, Kato teaches a Solid-State Image Sensor (Para [0054 & 0052]: SSIS pixel array comprising pixels, each pixel having circuitry (as in Fig.2) in stacked fashion (as in Fig.3-6) and formed on a substrate as in Fig.7-10. Examiner notes that Kato’s Fig. 3 appears to be the CLOSEST stacked configuration showing to Applicant’s Fig. 16) comprising:
 
    PNG
    media_image1.png
    469
    403
    media_image1.png
    Greyscale
                  
    PNG
    media_image2.png
    477
    382
    media_image2.png
    Greyscale

          Kato’s (Prior Art) Fig.3                                            Applicant’s Fig.16

a plurality of pixels formed in a semiconductor substrate, the pixels including a FIRST PIXEL and a SECOND PIXEL adjacent to the first pixel (Kato, Each neighboring pixel may be configured as shown in Figures 2-6, which is formed for each of a plurality of pixels (i.e. at least first & second pixels) making up part of a larger pixel array in view of para[0054]), wherein the FIRST PIXEL (Fig.2-6) comprises:
 an ON-CHIP LENS formed on the semiconductor substrate (Kato, Figure 3: lens “ML” on substrate shown and in view of Figures 7-10);
a PHOTODIODE (Each pixel i.e. first pixel has a photodiode PD as shown in Figures 2-6);
and a CHARGE STORAGE “MULTIPLICATION” REGION configured to store temporarily electric charge generated in the photodiode (Kato, Figure 3: charge storage region “MEM” temporarily stores charges generated in PD per para [0057-0058]. -- It is NOTED that charges are accumulated into “MEM” by a multiplication factor of 1, and thus the “MEM” is a “multiplication region” in this sense, however as later will be shown, it is considered obvious to configure Kato’s “MEM” region as Applicant’s claimed “multiplication region”, when reading out charges from a photodiode by an “Avalanche Effect” as taught by Mitsuru – see prior art combined teachings below);
a LIGHT BLOCKING REGION (Kato, Figure 3 in view of Para [0052, 0068, 0070] and Para [0064]) including: 
a LIGHT BLOCKING FILM formed between the first pixel and the second pixel (Kato, Fig.3 in view of Para [0064] states: “though not shown in FIG. 3, the incident surface is provided with a light blocking portion between pixels, in addition to the color filter CF and the microlens ML. Thus, light blocking between pixels is performed”) 
AND a LIGHT BLOCKING PORTION formed between the charge accumulation “multiplication” region and the on-chip lens (Kato, Figure 3 in view of Para [0052, 0068, 0070]: light shield “F” formed BETWEEN photo diode “PD” and the charge storage multiplication region “MEM” which also encompasses the feature of the light shield “F” formed BETWEEN “MEM” and on-chip lens “ML”).


Regarding Applicant’s claim limitation: “a multiplication region configured to store temporarily and multiply electric charge generated in the photodiode by an avalanche effect”, Kato (Figure 3 and para [0057-0058]) was shown to teach a “charge storage MEM region configured to store temporarily electric charge generated in the photodiode PD”, that is STRUCTURALLY POSITIONED in each of the pixels (of a pixel array, para[0054]), in STACKED fashion above the photodiode, which is SIMILAR to Applicant’s claimed invention (as in Figure 16). Kato differs in that it does NOT describe the feature wherein a strong electric field is generated in the charge storage region in order to multiply the charge by an avalanche effect, when reading out and transferring the charges from the photodiode PD to the MEM region.
However, it is well known in the prior art to use such a multiplication “avalanche” region in an image sensor pixel over the prior art Mitsuru, which teaches the feature of generating a strong electric field region in a charge accumulation region in order to multiply the charge “electron multiplication” by impact ionization (which is the avalanche effect) when reading out and transferring charges from the photodiode region (Mitsuru’s Fig. 1A and Abstract, Fig. 1B: arrow 56 and Fig. 4: arrow 56 in view of para [0001-0003, 0007-0009, 0016, 0021-0022, 0024, 0029-0030] discloses an imaging device 10 includes an accumulation area 36 for accumulating SIGNAL CHARGES generated by photoelectric conversion, a transparent electrode 42 for applying a voltage to the accumulation area 36, and a vertical CCD 14 for transferring SIGNAL CHARGES read from accumulation area 36. Vertical CCD 14 has a gate electrode 34 which applies a voltage to the vertical CCD 14. When reading SIGNAL CHARGES from the accumulation area 36 to vertical CCD 14, voltages are applied to the transparent electrode 42 and GATE electrode 34, and a potential difference is created which is GREATER than that in ORDINARY READING, to CAUSE Electron Multiplication “arrow 56” by impact ionization which is the “Avalanche Effect”). 
Thus, when taking the collective knowledge and teachings in combination over disclosed prior arts (Kato and Mitsuru), one of ordinary skill in the art could have conceived of Applicant’s claimed invention. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to COMBINE the teachings of Mitsuru (i.e. readout PD charges using electron multiplication “Avalanche Effect”) into suitable modification with the teachings of Kato (i.e. charge storage “MEM” region) to configure each pixel with a multiplication region to store and multiply electric charge generated in the photodiode by an Avalanche Effect for the MOTIVATED REASON of enhancing internal signal amplification to improve pixel sensitivity while also being less susceptible to electronic noise in the analogous art of a solid state image sensor.
Now addressing the light blocking features, since Kato’s disclosure (para [0064]) gave a sparse explanation of the limitation “LIGHT BLOCKING FILM formed between the first pixel and the second pixel” (element 46 in Applicant’s Fig.16) which EXTENDS into a VERTICAL TRENCH BARRIER between the neighboring pixels, the Examiner evidences additional prior art (Sato) to make the record clear that one of ordinary skill in the art, as a matter of obviousness, could have modified Kato’s Fig.3 embodiment to produce Applicant’s Fig.16 embodiment features of said “LIGHT BLOCKING FILM formed between the first pixel and the second pixel”.
	Kato in view of Mitsuru teaches a light blocking region that includes a light blocking portion BETWEEN the multiplication region and on-chip lens (Kato’s Fig.3 in view of para [0052, 0068, 0070]). 
Furthermore, the limitation: light blocking region includes a “light blocking film” formed BETWEEN the first pixel and the second pixel can be considered to at least be read on by Kato’s teachings in Fig.3 in view of Para [0064] states: “though not shown in FIG. 3, the incident surface is provided with a light blocking portion between pixels, in addition to the color filter CF and the microlens ML. Thus, light blocking between pixels is performed”. 
However, it is unclear if Kato’s said “light blocking portion” may be arranged as element 46 in Applicant’s Fig.16 which EXTENDS into a VERTICAL TRENCH BARRIER between the neighboring pixels. Nonetheless, it is well known to use a light shield/blocking region for preventing unwanted light from entering “optical crosstalk” and suppressing “color mixture” between neighboring pixels as taught by Sato (Figures 2 and 7, in view of paragraphs[0066, 0233-0237, 0276 and 0280]: various light shields may be used such as burying a light shield in a trench region 45 between each neighboring pixel PD for blocking light from adjacent pixels and suppressing leakage of charge and color mixing). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to COMBINE the teachings of Sato into suitable modification with the teachings of Kato in view of Mitsuru for arranging a light shield for blocking light from adjacent pixels which would therefore block light from entering its multiplication region for MOTIVATED REASON of preventing unwanted noise/crosstalk and color mixture between each neighboring pixel in the analogous art of a solid state image sensor.

	As per claim 20, Kato in view of Mitsuru in view of Sato teaches the solid-state image sensor according to claim 18, wherein an electric field is generated in the multiplication region (Per prior art combination, Kato’s charge storage “MEM” region is modified to the said “multiplication region” when configured as an Avalanche Pixel for storing PD charges using electron multiplication by impact ionization “Avalanche Effect” as taught by Mitsuru -- see Fig. 1A and Abstract, Fig. 1B: arrow 56 and Fig. 4: arrow 56 in view of para [0001-0003, 0007-0009, 0016, 0021-0022, 0024, 0029-0030]. Mitsuru discloses when reading SIGNAL CHARGES from the accumulation area 36 to vertical CCD 14, voltages are applied to the transparent electrode 42 and GATE electrode 34, and a potential difference is created which is GREATER than that in ORDINARY READING, to CAUSE Electron Multiplication “arrow 56” by impact ionization which is the “Avalanche Effect”. During impact ionization, charges pass through a high electric field region, para [0003], which would be inclusively between the photodiode and multiplication storage region.).

	As per claim 22, Kato in view of Mitsuru in view of Sato teaches the solid-state image sensor according to claim 18, wherein an electric charge generated in the photodiode is read out through the multiplication region of the first pixel (Per prior art combination, Kato’s charge storage “MEM” region is modified to the said “multiplication region” when configured as an Avalanche Pixel for storing PD charges using electron multiplication by impact ionization “Avalanche Effect” as taught by Mitsuru -- see Fig. 1A and Abstract, Fig. 1B: arrow 56 and Fig. 4: arrow 56 in view of para [0001-0003, 0007-0009, 0016, 0021-0022, 0024, 0029-0030]. Mitsuru discloses when reading SIGNAL CHARGES from the accumulation area 36 to vertical CCD 14, voltages are applied to the transparent electrode 42 and GATE electrode 34, and a potential difference is created which is GREATER than that in ORDINARY READING, to CAUSE Electron Multiplication “arrow 56” by impact ionization which is the “Avalanche Effect”. During impact ionization, charges pass through a high electric field region, para [0003], which would be inclusively between the photodiode and multiplication storage region.).

	As per claim 23, Kato in view of Mitsuru in view of Sato teaches the solid-state image sensor according to claim 18, wherein the light blocking portion prevents light emitting from a back surface side of the semiconductor substrate from reaching the multiplication region (In view of prior art combination made in claim 18, Kato (Figures 3-6 and Para [0052, 0068, 0070]) teaches light shield “F” is formed between charge accumulation region “MEM” and the on-chip lens “ML” and thus this shielding F prevents light emitting from a back surface side of the semiconductor substrate from reaching the “MEM region which was modified to multiplication region” when combined with Mitsuru’s “Avalanche Effect” teachings).

	As per claim 24, Kato in view of Mitsuru in view of Sato teaches the solid-state image sensor according to claim 18, wherein the light blocking region prevents occurrence of color mixture in the multiplication region (In view of the prior art combination discussed/cited in claim 18, Kato’s “MEM region which was modified to multiplication region” when combined with Mitsuru’s “Avalanche Effect” teachings AND Sato teaches that it is well known in the prior art for positioning light shield/blocking regions “first regions” for preventing light entering between neighboring pixels. Figures 2 and 7, in view of paragraphs[0066, 0233-0237, 0276 and 0280]: various light shields may be used such as burying a light shield in a trench region 45 between each neighboring pixel for blocking light from adjacent pixels and suppressing leakage of charge and color mixing).

As per independent claim 25, Kato in view of Mitsuru in view of Sato teaches a method of driving a solid-state image sensor, the method comprising the following similar taught features (cited/discussed in claim 18): “wherein the plurality of pixels includes a first pixel and a second pixel adjacent to the first pixel, the first pixel comprises: an on-chip lens formed on the semiconductor substrate; a photodiode; and a multiplication region configured to store temporarily and multiply electric charge generated in the photodiode by an avalanche effect; and a light blocking region including a light blocking film formed between the first pixel and the second pixel and a light blocking portion formed between the multiplication region and the on-chip lens” (Therefore, these features are rejected for the same reasons over the prior art combination discussed in claim 18 and “Response to Arguments” above).
	Furthermore, the prior art combination Kato in view of Mitsuru in view of Sato also teaches outputting a signal from a plurality of pixels formed in a semiconductor substrate of the sensor to a signal line (Kato: Each neighboring pixel may be configured as shown in Figure 2 (pixel circuitry) formed in Figures 3-6 (semiconductor substrate), which is formed for each of a plurality of pixels (i.e. at least first & second pixels) making up part of a larger pixel array in view of para[0054]. The image sensor pixels may be configured/operated with a global shutter functionality and thus outputs a signal from a plurality of pixels formed in a semiconductor substrate of the sensor to a signal line, para[0021-0022 & 0026-0027]). 

	As per claim 27, Kato in view of Mitsuru in view of Sato teaches the method according to claim 25, wherein an electric field is generated in the multiplication region (Per prior art combination, Kato’s charge storage “MEM” region is modified to the said “multiplication region” when configured as an Avalanche Pixel for storing PD charges using electron multiplication by impact ionization “Avalanche Effect” as taught by Mitsuru -- see Fig. 1A and Abstract, Fig. 1B: arrow 56 and Fig. 4: arrow 56 in view of para [0001-0003, 0007-0009, 0016, 0021-0022, 0024, 0029-0030]. Mitsuru discloses when reading SIGNAL CHARGES from the accumulation area 36 to vertical CCD 14, voltages are applied to the transparent electrode 42 and GATE electrode 34, and a potential difference is created which is GREATER than that in ORDINARY READING, to CAUSE Electron Multiplication “arrow 56” by impact ionization which is the “Avalanche Effect”. During impact ionization, charges pass through a high electric field region, para [0003], which would be inclusively between the photodiode and multiplication storage region.).

	As per claim 29, Kato in view of Mitsuru in view of Sato teaches the method according to claim 25, wherein an electric charge generated in the photodiode is read out through the multiplication region of the first pixel (Per prior art combination, Kato’s charge storage “MEM” region is modified to the said “multiplication region” when configured as an Avalanche Pixel for storing PD charges using electron multiplication by impact ionization “Avalanche Effect” as taught by Mitsuru -- see Fig. 1A and Abstract, Fig. 1B: arrow 56 and Fig. 4: arrow 56 in view of para [0001-0003, 0007-0009, 0016, 0021-0022, 0024, 0029-0030]. Mitsuru discloses when reading SIGNAL CHARGES from the accumulation area 36 to vertical CCD 14, voltages are applied to the transparent electrode 42 and GATE electrode 34, and a potential difference is created which is GREATER than that in ORDINARY READING, to CAUSE Electron Multiplication “arrow 56” by impact ionization which is the “Avalanche Effect”. During impact ionization, charges pass through a high electric field region, para [0003], which would be inclusively between the photodiode and multiplication storage region.).

	As per claim 30, Kato in view of Mitsuru in view of Sato teaches the method according to claim 25, wherein the second region of the light blocking region prevents light emitting from a back surface side of the semiconductor substrate from reaching the multiplication region (In view of prior art combination made in claim 18, Kato (Figures 3-6 and Para [0052, 0068, 0070]) teaches light shield “F” is formed between charge accumulation region “MEM” and the on-chip lens “ML” and thus this shielding F prevents light emitting from a back surface side of the semiconductor substrate from reaching the “MEM region which was modified to multiplication region” as taught by Mitsuru).

	As per claim 31, Kato in view of Mitsuru in view of Sato teaches the method according to claim 25, wherein the light blocking region prevents occurrence of color mixture in the multiplication region (In view of the prior art combination discussed/cited in claim 18, Kato’s “MEM region which was modified to multiplication region” as taught by Mitsuru AND Sato teaches that it is well known in the prior art for positioning light shield/blocking regions “first regions” for preventing light entering between neighboring pixels. Figures 2 and 7, in view of paragraphs[0066, 0233-0237, 0276 and 0280]: various light shields may be used such as burying a light shield in a trench region 45 between each neighboring pixel for blocking light from adjacent pixels and suppressing leakage of charge and color mixing).

As per independent claim 32, Kato in view of Mitsuru in view of Sato teaches a electronic apparatus comprising a solid-state image sensor including the following similar taught features (cited/discussed in claim 18): “a plurality of pixels formed in a semiconductor substrate, the pixels including a first pixel and a second pixel adjacent to the first pixel, wherein the first pixel comprises: an on-chip lens formed on the semiconductor substrate; a photodiode; and a multiplication region configured to store temporarily and multiply electric charge generated in the photodiode by an avalanche effect; and a light blocking region including a light blocking film formed between the first pixel and the second pixel and a light blocking portion formed between the multiplication region and the on-chip lens”. (Therefore, these features are rejected for the same reasons over the prior art combination discussed in claim 18 and “Response to Arguments” above)

	As per claim 34, Kato in view of Mitsuru in view of Sato teaches the electronic apparatus according to claim 32, wherein an electric field is generated in the multiplication region (Per prior art combination, Kato’s charge storage “MEM” region is modified to the said “multiplication region” when configured as an Avalanche Pixel for storing PD charges using electron multiplication by impact ionization “Avalanche Effect” as taught by Mitsuru -- see Fig. 1A and Abstract, Fig. 1B: arrow 56 and Fig. 4: arrow 56 in view of para [0001-0003, 0007-0009, 0016, 0021-0022, 0024, 0029-0030]. Mitsuru discloses when reading SIGNAL CHARGES from the accumulation area 36 to vertical CCD 14, voltages are applied to the transparent electrode 42 and GATE electrode 34, and a potential difference is created which is GREATER than that in ORDINARY READING, to CAUSE Electron Multiplication “arrow 56” by impact ionization which is the “Avalanche Effect”. During impact ionization, charges pass through a high electric field region, para [0003], which would be inclusively between the photodiode and multiplication storage region.).
	As per claim 36, Kato in view of Mitsuru in view of Sato teaches the electronic apparatus according to claim 32, wherein an electric charge generated in the photodiode is read out through the multiplication region of the first pixel (Per prior art combination, Kato’s charge storage “MEM” region is modified to the said “multiplication region” when configured as an Avalanche Pixel for storing PD charges using electron multiplication by impact ionization “Avalanche Effect” as taught by Mitsuru -- see Fig. 1A and Abstract, Fig. 1B: arrow 56 and Fig. 4: arrow 56 in view of para [0001-0003, 0007-0009, 0016, 0021-0022, 0024, 0029-0030]. Mitsuru discloses when reading SIGNAL CHARGES from the accumulation area 36 to vertical CCD 14, voltages are applied to the transparent electrode 42 and GATE electrode 34, and a potential difference is created which is GREATER than that in ORDINARY READING, to CAUSE Electron Multiplication “arrow 56” by impact ionization which is the “Avalanche Effect”. During impact ionization, charges pass through a high electric field region, para [0003], which would be inclusively between the photodiode and multiplication storage region.).

	As per claim 37, Kato in view of Mitsuru in view of Sato teaches the electronic apparatus according to claim 32, wherein the light blocking portion prevents light emitting from a back surface side of the semiconductor substrate from reaching the multiplication region (In view of prior art combination made in claim 18, Kato (Figures 3-6 and Para [0052, 0068, 0070]) teaches light shield “F” is formed between charge accumulation region “MEM” and the on-chip lens “ML” and thus this shielding F prevents light emitting from a back surface side of the semiconductor substrate from reaching the “MEM region which was modified to multiplication region” as taught by Mitsuru).

	As per claim 38, Kato in view of Mitsuru in view of Sato teaches the electronic apparatus according to claim 32, wherein the light blocking region prevents occurrence of color mixture in the multiplication region (In view of the prior art combination discussed/cited in claim 18 and 32, Kato’s “MEM region which was modified to a multiplication region” when combined with Mitsuru’s “Avalanche Effect” teachings AND Sato teaches that it is well known in the prior art for positioning light shield/blocking regions “first regions” for preventing light entering between neighboring pixels and suppresses color mixture per para [0236]. See Sato’s Figures 2 and 7, in view of paragraphs[0066, 0233-0237, 0276 and 0280]: various light shields may be used such as burying a light shield in a trench region 45 between each neighboring pixel for blocking light from adjacent pixels and suppressing leakage of charge and color mixing).

	As per claim 39, Kato in view of Mitsuru in view of Sato teaches the solid-state image sensor according to claim 18, wherein the avalanche effect is created by producing an intense electric field region inside the multiplication region (Per prior art combination, Kato’s charge storage “MEM” region is modified to the said “multiplication region” when configured as an Avalanche Pixel for storing PD charges using electron multiplication by impact ionization “Avalanche Effect” as taught by Mitsuru -- see Fig. 1A and Abstract, Fig. 1B: arrow 56 and Fig. 4: arrow 56 in view of para [0001-0003, 0007-0009, 0016, 0021-0022, 0024, 0029-0030]. Mitsuru discloses when reading SIGNAL CHARGES from the accumulation area 36 to vertical CCD 14, voltages are applied to the transparent electrode 42 and GATE electrode 34, and a potential difference is created which is GREATER than that in ORDINARY READING, to CAUSE Electron Multiplication “arrow 56” by impact ionization which is the “Avalanche Effect”. During impact ionization, charges pass through a high electric field region, para [0003], which would be inclusively between the photodiode and multiplication storage region.).

	As per claim 40, Kato in view of Mitsuru in view of Sato teaches the method according to claim 25, wherein the avalanche effect is created by producing an intense electric field region inside the multiplication region (Per prior art combination, Kato’s charge storage “MEM” region is modified to the said “multiplication region” when configured as an Avalanche Pixel for storing PD charges using electron multiplication by impact ionization “Avalanche Effect” as taught by Mitsuru -- see Fig. 1A and Abstract, Fig. 1B: arrow 56 and Fig. 4: arrow 56 in view of para [0001-0003, 0007-0009, 0016, 0021-0022, 0024, 0029-0030]. Mitsuru discloses when reading SIGNAL CHARGES from the accumulation area 36 to vertical CCD 14, voltages are applied to the transparent electrode 42 and GATE electrode 34, and a potential difference is created which is GREATER than that in ORDINARY READING, to CAUSE Electron Multiplication “arrow 56” by impact ionization which is the “Avalanche Effect”. During impact ionization, charges pass through a high electric field region, para [0003], which would be inclusively between the photodiode and multiplication storage region).


Claims 19, 26 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Kato (US 2015/0129943) in view of Mitsuru (JP 2008/099174) in view of Sato (US 2013/0009039) in view of Egawa (US 2015/0162368).

	As per claim 19, Kato in view of Mitsuru in view of Sato teaches the solid-state image sensor according to claim 18 but appear to remain silent to teaching “wherein the first pixel and the second pixel share a circuit, and the first pixel and the second pixel is configured to output an signal to a signal line via the circuit”. However, it is well known in the prior art to utilize a pixel sharing structure for readout to a signal line in order to achieve a more compact design as taught by Egawa (Figures 3, 4, 14 and 23 teach plural photodiodes having respective transfer unit and sharing a subsequent circuit stage starting at the floating diffusion FD and having other shared readout transistors for readout to a signal line “VLin”. Paragraphs[0044 and 0047]. Other shared arrangements between plural photodiodes discussed in paragraphs[0079-0080, 0091, 0095, 0120, 0123, 0124]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Egawa into suitable modification with the teachings of Kato in view of Mitsuru in view of Sato invention to achieve a shared pixel structure for motivated reasons of achieving a more compact design in the analogous art of an image sensor substrate.

	As per claim 26, Kato in view of Mitsuru in view of Sato in view of Egawa teaches the method according to claim 25, wherein the first pixel and the second pixel share a circuit and wherein the first pixel and the second pixel are configured to output an signal to a signal line via the circuit (This claim comprises same taught features discussed/cited by the prior art combination made in claim 19 and thus rejected for similar reasons).

	As per claim 33, Kato in view of Mitsuru in view of Sato in view of Egawa teaches the electronic apparatus according to claim 32, wherein the first pixel and the second pixel share a circuit, and the first pixel and the second pixel are configured to output an signal to a signal line via the circuit (This claim comprises same taught features discussed/cited by the prior art combination made in claim 19 and thus rejected for similar reasons).







Related Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Ohyama (US 2008/0266431) discloses an image sensor which includes a charge increasing portion for increasing signal charges in the first pixel by IMPACT IONIZATION. See stacked substrate pixel per Figures 3-4: photodiode 434, vertical electrode 424 and MULTIPLICATION REGION 422, in view of para [0027-0028].















Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 












Contacts
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKSHAY TREHAN whose telephone number is (571) 270-5252.  The examiner can normally be reached on Monday - Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on (571) 272-7406.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKSHAY TREHAN/
Examiner, Art Unit 2698
/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698